Citation Nr: 1123720	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-04 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to December 1971.  He died in December 2008.  The appellant is his widow.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 decision by the United States Department of Veterans Affairs (VA) Regional Office and Insurance Center (the RO) in Philadelphia, Pennsylvania.  In that decision, the RO denied service connection for the cause of the Veteran's death and denied DIC under 38 U.S.C. § 1318.

The issue of service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected disabilities were continuously rated totally disabling beginning July 2, 2001, for a period of less than ten years immediately preceding his death in December 2008.



CONCLUSION OF LAW

The criteria for an award of DIC under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) has stated that notice should address the effective date provisions that are pertinent to the appellant's claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, 

however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a March 2009 letter, issued prior to the decision on appeal, the RO provided the appellant notice regarding what information and evidence is needed to substantiate her claim for DIC, as well as what information and evidence must be submitted by the appellant and what information and evidence will be obtained by VA.  The letter also advised the appellant of how effective dates are assigned.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  The record includes the Veteran's service treatment records, post-service treatment records, VA examination reports, VA and private medical opinions, the Veteran's Death Certificate, medical articles, and hearing testimony.  

The appellant was notified and aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The appellant actively participated in the claims process by submitting evidence and extensive argument, including her testimony at the hearing.  Thus, the appellant was provided with a meaningful opportunity to participate in the claims process, and she has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the appellant.  Therefore, any such error is harmless and does not prohibit consideration on its merits of the matter that the Board is deciding presently.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


DIC under 38 U.S.C. § 1318

Under certain circumstances, VA pays DIC to the surviving spouse of a veteran who died from a service-connected or compensable disability.  38 U.S.C.A. § 1310 (West 2002).  VA also pays DIC to a surviving spouse in the same manner as if the veteran's death were service connected, when the veteran, at the time of death, was in receipt of or entitled to receive compensation for a service-connected disability that was continuously rated totally disabling for a period of ten years or longer immediately preceding death.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  VA also pays DIC under 38 U.S.C. § 1318 if a veteran's service-connected disability was continuously rated totally disabling beginning within five years of the veteran's separation from service; or if the veteran was a former prisoner of war, died after September 30, 1999, and had service-connected disability rated totally disabling for one year or longer immediately preceding death.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

The phrase "entitled to receive" means that, at the time of death, the Veteran had a service-connected disability rated by VA as totally disabling, but was not actually receiving compensation because: (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation to offset an indebtedness of the Veteran; (3) the Veteran had not received total disability compensation solely because of clear and unmistakable error in a VA decision; 
(4) the Veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C.A. § 1174(h)(2); (6) VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to receive continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C.A. § 5308 but determines that benefits were payable under 38 U.S.C.A. § 5309.  38 C.F.R. § 3.22(b).

In this case, at the time of his death, service connection had been established for cysts, rectal prolapse, reactive depression, irritable bowel syndrome, resection of the large intestine, and cyst excision scars.  The combined rating for his service-connected disabilities was 0 percent effective from November 24, 1980, 80 percent from August 6, 1990, and 90 percent from February 27, 1995.  A temporary total disability rating for convalescence from surgery was in effect from April 30, 1998, to July 31, 1998.  The RO granted a total disability rating based on individual unemployability (TDIU) effective July 2, 2001.

The Veteran's service-connected disabilities were continuously rated totally disabling effective from July 2001, for a period of between seven and eight years immediately preceding his death.  That period falls short of the ten years required to warrant payment of DIC under 38 U.S.C. § 1318.  In addition, the circumstances do not allow for the payment of DIC under other provisions of 38 U.S.C. § 1318, as the period of continuous total disability rating began more than five years after the Veteran's separation from service, and the Veteran was not a former prisoner of war.  Finally, the "entitled to receive" provisions concerning entitlement to a total disability rating without the Veteran having been in receipt of compensation are not applicable here.  Specifically, the Veteran was first entitled to a TDIU effective July 2, 2001, with no entitlement established prior to that date.  Moreover, the appellant has not alleged clear and unmistakable error in prior rating decisions.  The Board acknowledges that the appellant has argued a hypertension claim referred by the October 2001 Board decision was not addressed; however, the referral of a claim for hypertension she is referencing was made in an October 1994 Board decision, and the RO adjudicated and denied such referred claim in a September 1995 rating decision.  Thus, there was no pending claim for hypertension, and she has not argued that clear and unmistakable error exists in prior rating or Board decisions.  Accordingly, the provisions of 38 C.F.R. § 3.22(b) are not applicable in this case.

For the reasons set forth above, the Board concludes that the requirements for entitlement to DIC under 38 U.S.C. § 1318 have not been met, and the claim is denied.

ORDER

Entitlement to DIC under 38 U.S.C. § 1318 is denied.


REMAND

The appellant is seeking service connection for the cause of the Veteran's death.  Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  In addition, a disability which is aggravated by a service-connected disability may be service- connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310(b) (2010); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

To establish service connection for the cause of a veteran's death, evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but, rather, there must have been a causal connection.  38 C.F.R. § 3.312 (2010).  

In 2004, the Veteran underwent surgery to wrap an aneurysm in his brain.  In 2008, an increase in severity of headaches led the Veteran to see a neurosurgeon for further evaluation of the brain aneurysm.  He underwent neurosurgery to address the aneurysm and he died during or shortly following the surgery.  On the death certificate, the cause of death is listed as basilar artery rupture.  

The appellant contends that the Veteran's service-connected psychiatric disability, including anxiety and panic attacks, aggravated the Veteran's hypertension, and 
that the increased hypertension caused the brain aneurysm to rupture.  Service connection was not established for the Veteran's hypertension.  Dr. Wu who was the Veteran's primary care physician from 1988 to 2008, provided the opinion that the Veteran's hypertension was associated with his anxiety disorder, that his anxiety disorder aggravated his hypertension, and that that aggravation of hypertension is associated with the worsening of the brain aneurysm that caused his death.  

A VA physician who reviewed the claims file in 2009 provided the opinion that the Veteran's anxiety and mood disorder did not cause his aneurysm.  That VA opinion, however, does not address whether the service-connected mental disorder aggravated hypertension, and the aggravated hypertension caused worsening or rupture of the brain aneurysm, thereby causing death.  The Board will remand the issue for a new VA medical review of the file and opinion addressing the likelihood of the contributing causes of death asserted by the Veteran and supported by Dr. Wu.

In addition, while Dr. Wu has provided several statements in support of the claim, a rationale for his conclusions was not provided nor have his clinical records been submitted.  Moreover, complete records from Thomas Jefferson Hospital, where the Veteran was hospitalized at the time of his death, have not been submitted.  The Board notes that the appellant has provided numerous records, including a few from that hospital, but the actual hospital summary and the operative report from his terminal hospitalization are not of record.  Rather, the record contains an abstract and a few forms relative to that hospitalization.  Accordingly, complete records from Dr. Wu and the terminal hospital records from Thomas Jefferson hospital should be requested on remand. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the appellant to complete a release form for Dr. Wu and Thomas Jefferson Hospital so that treatment records can be obtained from these providers.  After securing the necessary release, the RO/AMC should request all of Dr. Wu's clinical records for the Veteran, and the terminal hospital records and operative report from the Veteran's December 2008 hospitalization at Thomas Jefferson Hospital.

2.  After the above has been completed to the extent possible, provide the claims file to a VA physician for review.  The reviewing physician should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected disabilities caused or contributed substantially or materially to causing his death.  The opinion should specifically address whether it is at least as likely as not that a service-connected anxiety disorder aggravated (permanently worsened beyond normal progression) the Veteran's nonservice-connected hypertension.  If so, then the examiner should provide an opinion as to whether that aggravation of the hypertension caused worsening or rupture of the brain aneurysm, thereby contributing to the Veteran's death.  The reviewing physician should explain the rationale for the opinions.

3.  After completion of the above, review the expanded record and determine if the appellant's claim can be granted.  If the claim remains denied, issue a supplemental statement of the case and afford the appellant an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


